Citation Nr: 9918588	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991.  

The Board notes that service connection for tinnitus was 
previously denied by the RO in September 1991.  The veteran 
did not timely appeal the September 1991 denial and the 
decision became final.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1993 
rating decision by the Winston-Salem, North Carolina RO, 
wherein the veteran's claim of service connection for 
tinnitus was reopened based on evidence received in November 
1992, but remained denied.  Consequently, the decision that 
follows will address the underlying merits of the service 
connection claim.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  This case was before the Board in March 1997 when it 
was remanded for additional development.

In January 1997, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
that tinnitus preexisted the veteran's active service.

2.  The objective medical evidence of record fails to 
demonstrate that the veteran's preexisting tinnitus underwent 
an increase in service during active service.



CONCLUSION OF LAW

The veteran's preexisting tinnitus was not aggravated during 
his active military service. 38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. § 3.306 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Prior to 1990, the veteran had approximately 21 years of duty 
in the Army Reserves.  A November 1987 (prior to active duty) 
report of medical history notes that the veteran was seen 
with complaints of tinnitus in November 1986.  

The veteran served on active duty from September 1990 to 
April 1991.  Service medical records are negative for 
complaints or findings of tinnitus.  An April 1991 discharge 
examination report notes no complaints or findings of 
tinnitus.

A September 1991 VA examination report notes the veteran's 
complaints of constant, bilateral, high-pitched tinnitus for 
"about 3 years."  He indicated that his tinnitus did not 
keep him awake; he further indicated that he did not always 
notice the ringing.

During a January 1997 BVA hearing, the veteran testified that 
he had "ringing in the ear occasionally" while in the 
reserves, prior to active duty.  He stated that his tinnitus 
had completely resolved prior to his entry onto active duty 
in September 1990.  The veteran testified that during active 
duty, he had ringing in the ears; he noted that "[i]t 
wouldn't do it continuously" and "it wouldn't even bother 
[him]."  He further testified that he did not recall having 
any ringing in the ears when he was examined at separation.  
He indicated that he currently experiences ringing in the 
ears.

After reviewing the aforementioned evidence in March 1997, 
the Board remanded the issue of service connection for 
tinnitus to the RO for additional development, including a 
special VA audiological examination.  The examination report 
was to include an opinion as to whether there was an increase 
in severity of the veteran's tinnitus during service and, if 
so, whether the increased tinnitus in service was beyond that 
which may be expected as a result of natural progression.  
The Board also instructed the RO to request the names and 
addresses of all health care providers where the veteran 
received treatment for tinnitus. 

An October 1996 treatment record from Raleigh Ear, Nose and 
Throat notes that the veteran was seen with complaints of 
hearing loss.  No complaints or findings of tinnitus were 
noted.

A letter received by the Board in December 1997 from Doctor's 
Urgent Care Centre notes that the veteran's treatment records 
had been purged and destroyed.

A November 1997 VA examination report notes the veteran's 
complaints of brief, infrequent episodes of bilateral 
tinnitus.  Specifically, the veteran stated that the episodes 
occur one or two times per week and last approximately one 
hour.  The veteran stated that his tinnitus has "no effect" 
on his daily life.  In a November 1998 addendum, the VA 
examiner indicated that he had reviewed the veteran's claims 
file.  He stated that the veteran's complaint of "tinnitus 
predates active service and does not appear to have increased 
in severity."

Other evidence of record includes lay statements from four 
people who served with the veteran during his period of 
active duty.  These statements note that the veteran was 
observed to go on sick call several times for ear infections 
and dizziness.

Analysis

The RO denied service connection for tinnitus by rating 
action in 1991 and did not appeal that decision.  
Accordingly, the decision is final.  See prior decision by 
the Board on this matter in March 1997.  The claim, however, 
will be reopened if new and material evidence has been 
submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).  The RO has reopened the claim on the basis 
of new and material evidence and the Board concurs in view of 
the additional evidence obtained to include the veteran's 
testimony at a personal hearing.  

The next step is to ascertain whether the veteran has 
submitted a well grounded claim.  A claimant seeking benefits 
under a law administered by the Secretary of the Department 
of Veterans Affairs shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertaining to the claim if the claim is determined to 
be well grounded.  38 U.S.C.A. § 5107(a).  In this case, the 
veteran has submitted a plausible claim and it is further 
found that the VA has complied with its duty to assist the 
veteran.

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Veterans are 
presumed to be in sound medical condition at the time of 
entry into service except for defects actually noted when 
examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.

The evidence presented, including the veteran's own 
testimony, clearly shows that the veteran's tinnitus 
preexisted his period of active duty from 1990 to 1991.  He 
has sworn under oath that he had ringing in the ears prior to 
service and an examiner has reported this as consistent with 
tinnitus.  Therefore, the issue is one of aggravation.  To 
establish aggravation, the evidence must show that the 
disability increased in severity during service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In the case at hand, service medical records are negative for 
complaints or findings of tinnitus during the veteran's 
period of active duty.  The veteran testified that he had 
occasional ringing in the ears prior to active duty, 
occasional ringing in the ears during active duty, and no 
recollection of ringing in the ears at separation.  In 
November 1998, a VA examiner stated that the veteran's 
preexisting tinnitus did not increase in severity during his 
period of active duty.

The Board notes that no worsening of an underlying 
preexisting condition has been shown.  A preponderance of the 
evidence is against the veteran's claim of service 
connection.  Accordingly, there is no doubt to be resolved in 
the veteran's favor and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

